Exhibit 10.1

 

LOGO [g436485ex10_1pg1a.jpg]    FMC Corporation    1735 Market Street   
Philadelphia, PA 19103   

 

215.299.6000 phone

  

 

www.fmc.com

November 6, 2012

Mr. Pierre Brondeau

[address omitted]

 

Re: Amendment to Employment Offer Letter

Dear Pierre:

Reference is hereby made to that certain employment offer letter between FMC
Corporation (the “Company”) and you dated October 23, 2009 (the “Offer Letter”).
The purpose of this letter is to clarify your severance rights under the Offer
Letter and to specify the treatment of outstanding long-term incentive awards
held by you if your employment ceases under specified circumstances.

The third sentence of the third paragraph of the Offer Letter is hereby replaced
with the following:

If you are terminated by the Company without cause, you deliver to the Company a
general release of claims against the Company and its affiliates in a form
reasonably prescribed by the Company and such release becomes irrevocable within
30 days following such termination: (i) on the first regularly scheduled
salaried employee payroll date that occurs at least five days after such release
becomes irrevocable, you will receive a lump sum severance payment equal to 24
months of your base salary (at the rate in effect immediately prior to your
termination), and (ii) your group medical, dental and life insurance benefits
will be continued for 12 months at active employee rates.

The portion of Part V of the exhibit to the Offer Letter entitled “General
Severance and Change-in-Control (CIC) Severance Protection” is hereby replaced
with the following:

 

V. Other Considerations

 

•          General Severance and Change-in-Control (CIC) Severance Protection

 

•          Severance rights other than in connection with a change-in-control:
as described in the offer letter.

 

•          Change in control severance rights to the extent provided in the
Executive Severance Agreement between you and the Company .

 

•          Upon resignation after attainment of age 62 with 10 or more years of
service, or upon any cessation of employment (other than a termination for cause
or resignation at a time when a cause basis for termination exists) after both
December 31, 2015 and the approval by the Board of a Definitive Succession Plan:

 

•          outstanding options will vest;

 

•          the post-termination exercise period of your vested options will be
extended until the earliest of (i) five

 

LOGO [g436485ex10_1pg1b.jpg]



--------------------------------------------------------------------------------

 

years following your cessation of employment, (ii) the expiration of the full
option term, or (iii) any accelerated expiration date contemplated by the
applicable equity plan or award agreement (such as in connection with a change
in control of the Company or in the event of serious misconduct or prohibited
competition);

 

•        outstanding time-vested restricted stock and restricted stock unit
awards will vest; and

 

•        provided that you continue to comply with your non-competition and
non-solicitation covenants through the end of the applicable performance periods
(even if such covenants would not otherwise remain in effect through that time),
you will remain eligible to earn a pro-rata portion of outstanding
performance-based cash awards based on actual corporate performance through the
end of the applicable performance periods.

•       Definitive Succession Plan

  For this purpose, a Definitive Succession Plan will include the identity of
the proposed successor, the timing of succession, any related and material
changes in titles, duties or reporting lines for other key personnel and an
integration plan for the transition of duties. For avoidance of doubt, while the
Board will not delay its approval of a proposed succession plan for the purpose
of depriving you of rights otherwise available hereunder, the Board will have
sole and absolute discretion regarding whether and when to approve any
succession plan.

To confirm your agreement with the foregoing, please execute this letter in the
space provided below and return the original to me.

Sincerely,

/s/ Edward J. Mooney

Edward J. Mooney

Lead Director

 

Agreed on this 6th day of November, 2012:

/s/ Pierre R. Brondeau

Pierre R. Brondeau

 

Page 2